MANDATE

                                Court of Appeals
                           First District of Texas
                                NO. 01-14-00763-CV

                              ANGEL AVILA, Appellant

                                          V.
    BOBBY PURVIS, KEITH BROOMFIELD, NORMA SMITH, AND PATRICIA
                         WEAVER, Appellees

    Appeal from the 412th District Court of Brazoria County. (Tr. Ct. No. 75791-I).


TO THE 412TH DISTRICT COURT OF BRAZORIA COUNTY, GREETINGS:

      Before this Court, on the 24th day of March 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:
                    This case is an appeal from the final judgment signed
             by the trial court on September 2, 2014. After submitting the
             case on the appellate record and the arguments properly
             raised by the parties, the Court holds that the trial court’s
             judgment contains no reversible error. Accordingly, the
             Court affirms the trial court’s judgment.

                    The Court orders that this decision be certified below
             for observance.

             Judgment rendered March 24, 2015.
               Panel consists of Chief Justice Radack and Justices Brown
               and Lloyd. Opinion delivered by Justice Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




June 5, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT